      Case 19-11514-jkf       Doc 12    Filed 03/16/19 Entered 03/17/19 01:07:49            Desc Imaged
                                       Certificate of Notice Page 1 of 4
                                     United States Bankruptcy Court
                                   Eastern District of Pennsylvania
In re:                                                                               Case No. 19-11514-jkf
William James Crammer                                                                Chapter 7
Kelly Joan Crammer
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0313-2          User: Lisa                  Page 1 of 2                   Date Rcvd: Mar 14, 2019
                              Form ID: 309A               Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 16, 2019.
db/jdb         +William James Crammer,   Kelly Joan Crammer,    1045 N. West End Blvd.,    Lot 375,
                 Quakertown, PA 18951-4150
14286522       +AT&T UNIVERSAL CARD/CITIBANK N.A.,    P.O. BOX 6241,   SIOUX FALS, SD 57117-6241
14286524       +BANK OF AMERICA N.A.,   4909 SAVARESE CIRCLE FL 1,    TAMPA, FL 33634-2413
14286542        Equifax Credit Information Services, Inc,    P.O. Box 740256,    Atlanta, GA 30374-0256
14286543       +Experian,   P.O. Box 9701,    Allen, TX 75013-9701
14286544        Experian Information Systems,    Attn: Dispute Department,    P.O. Box 2002,
                 Allen, TX 75013-2002
14286545       +Innovis Data Solutions,    250 E. Town St.,   Columbus, OH 43215-4631
14286532        N.J. DIVISION OF TAXATION BANKRUPTCY SECTION,    P.O. BOX 245,    TRENTON, NJ 08695-0245
14286533        SALLIE MAE,   P.O. BOX 3329,    WILMINGTON, DE 19804
14286538       +TD BANK USA TARGET CARD SERVICES,    P.O. BOX 1470,   MINNEAPOLIS, MN 55440-1470
14286548       +Transunion Corporation,    2 Baldwinm Place,   P.O. Box 1000,    Chester, PA 19016-1000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: mwglaw@msn.com Mar 15 2019 03:30:44      MICHAEL W. GALLAGHER,
                 401 West Johnson Highway,   Suite 4,    East Norriton, PA 19401
tr             +EDI: BBBFINKEL.COM Mar 15 2019 07:08:00      BONNIE B. FINKEL,    Bonnie B. Finkel,
                 P.O. Box 1710,   Cherry Hill, NJ 08034-0091
smg             E-mail/Text: megan.harper@phila.gov Mar 15 2019 03:32:26       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,    1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Mar 15 2019 03:31:25
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Mar 15 2019 03:32:15       U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
ust            +E-mail/Text: ustpregion03.ph.ecf@usdoj.gov Mar 15 2019 03:31:54       United States Trustee,
                 Office of the U.S. Trustee,   833 Chestnut Street,    Suite 500,    Philadelphia, PA 19107-4405
14286523        EDI: BANKAMER.COM Mar 15 2019 07:08:00      BANK OF AMERICA,    P.O. BOX 982238,
                 EL PASO, TX 79998
14286525        EDI: TSYS2.COM Mar 15 2019 07:08:00      BARCLAYCARD CARD SERVICES,    P.O. BOX 8803,
                 WILMINGTON, DE 19899-8803
14286526       +EDI: CHASE.COM Mar 15 2019 07:08:00      CHASE BANK CARDMEMBERS SERVICES,    P.O. BOX 15298,
                 WILMINGTON, DE 19850-5298
14286527       +EDI: CITICORP.COM Mar 15 2019 07:08:00      CITIBANK CUSTOMER SERVICE,    P.O. BOX 6241,
                 SIOUX FALLS, SD 57117-6241
14286528       +EDI: TSYS2.COM Mar 15 2019 07:08:00      DSNB/MACYS,   P.O. BX 8218,    MASON, OH 45040-8218
14286529        EDI: CITICORP.COM Mar 15 2019 07:08:00      HOME DEPOT/CITIBANK N.A.,    P.O. BOX 6497,
                 SIOUX FALLS, SD 57117-6497
14286530        EDI: IRS.COM Mar 15 2019 07:08:00      INTERNAL REVENUE SERVICE,    P.O. BOX 7346,
                 PHILADELPHIA, PA 19101-7346
14286531       +EDI: CBSKOHLS.COM Mar 15 2019 07:08:00      KOHLS DEPARTMENT STORE,    P.O. BOX 3115,
                 MILAWUKEE, WI 53201-3115
14286531       +E-mail/Text: bncnotices@becket-lee.com Mar 15 2019 03:31:01       KOHLS DEPARTMENT STORE,
                 P.O. BOX 3115,   MILAWUKEE, WI 53201-3115
14286547        E-mail/Text: RVSVCBICNOTICE1@state.pa.us Mar 15 2019 03:31:25       PA Department Of Revenue,
                 Attn: Bankruptcy Division,   P.O. Box 280946,    Harrisburg, PA 17128-0946
14286534        EDI: RMSC.COM Mar 15 2019 07:08:00      SYNCHRONY BANK/AMAZON PLCC,    P.O. BOX 966015,
                 ORLANDO, FL 32896-5015
14286535       +EDI: RMSC.COM Mar 15 2019 07:08:00      SYNCHRONY BANK/BP DC,    P.O. BOX 965024,
                 ORLANDO, FL 32896-5024
14286536        EDI: RMSC.COM Mar 15 2019 07:08:00      SYNCHRONY BANK/JCPENNEYS,    P.O. BOX 965007,
                 ORLANDO, FL 32896-5007
14286537        EDI: RMSC.COM Mar 15 2019 07:08:00      SYNCHRONY BANK/SAMS CLUB,    P.O. BOX 965005,
                 ORLANDO, FL 32896-5005
14286539       +EDI: USAA.COM Mar 15 2019 07:08:00      USAA SAVINGS BANK,    10750 MCDERMOTT,
                 SAN ANTONIO, TX 78288-1600
14286540        EDI: WFFC.COM Mar 15 2019 07:08:00      WELLS FARGO DEALER SERVICES,    P.O. BOX 168048,
                 MAC T9017-026,   IRVING, TX 75016-8048
14286541       +EDI: WFFC.COM Mar 15 2019 07:08:00      WELLS FARGO DEALER SERVICES,    P.O. BOX 1697,
                 WINTERVILLE, NC 28590-1697
                                                                                               TOTAL: 23

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14286546*        Internal Revenue Service,   Centralized Insolvency Operation,   P.O. Box 7346,
                  Philadelphia, PA 19101-7346
                                                                                             TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
        Case 19-11514-jkf            Doc 12      Filed 03/16/19 Entered 03/17/19 01:07:49                          Desc Imaged
                                                Certificate of Notice Page 2 of 4


District/off: 0313-2                  User: Lisa                         Page 2 of 2                          Date Rcvd: Mar 14, 2019
                                      Form ID: 309A                      Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 13, 2019 at the address(es) listed below:
              BONNIE B. FINKEL   finkeltrustee@comcast.net, NJ69@ecfcbis.com;Finkeltrustee@comcast.net
              MICHAEL W. GALLAGHER   on behalf of Joint Debtor Kelly Joan Crammer mwglaw@msn.com,
               mwglaw1@verizon.net
              MICHAEL W. GALLAGHER   on behalf of Debtor William James Crammer mwglaw@msn.com,
               mwglaw1@verizon.net
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 4
     Case 19-11514-jkf                Doc 12         Filed 03/16/19 Entered 03/17/19 01:07:49                             Desc Imaged
                                                    Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              William James Crammer                                             Social Security number or ITIN        xxx−xx−6571
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Kelly Joan Crammer                                                Social Security number or ITIN        xxx−xx−3322
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Pennsylvania
                                                                                        Date case filed for chapter 7 3/12/19
Case number:          19−11514−jkf


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15
**Debtor's Photo ID & Social Security Card Must Be Presented at 341 Hearing**

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       William James Crammer                               Kelly Joan Crammer

2.      All other names used in the
        last 8 years

3.     Address                               1045 N. West End Blvd.                                  1045 N. West End Blvd.
                                             Lot 375                                                 Lot 375
                                             Quakertown, PA 18951                                    Quakertown, PA 18951

4.     Debtor's attorney                     MICHAEL W. GALLAGHER                                   Contact phone (484)679−1488
                                             401 West Johnson Highway
       Name and address                      Suite 4                                                Email: mwglaw@msn.com
                                             East Norriton, PA 19401

5.     Bankruptcy trustee                    BONNIE B. FINKEL                                       Contact phone 856−216−1278
                                             Bonnie B. Finkel
       Name and address                      P.O. Box 1710                                          Email: finkeltrustee@comcast.net
                                             Cherry Hill, NJ 08034
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
   Case 19-11514-jkf                  Doc 12       Filed 03/16/19 Entered 03/17/19 01:07:49                                    Desc Imaged
                                                  Certificate of Notice Page 4 of 4
Debtor William James Crammer and Kelly Joan Crammer                                                                   Case number 19−11514−jkf


6. Bankruptcy clerk's office                    900 Market Street                                            Hours open:
                                                Suite 400                                                    Philadelphia Office −− 8:30 A.M. to
    Documents in this case may be filed at this Philadelphia, PA 19107                                       5:00 P.M Reading Office −− 8:00
    address. You may inspect all records filed                                                               A.M. to 4:30 P.M.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone (215)408−2800

                                                                                                             Date: 3/13/19


7. Meeting of creditors                          May 7, 2019 at 09:00 AM                                     Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              3 Municipal Way, Public Hall,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Langhorne, PA 19047
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
                                                 determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you      when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 7/6/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
